An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                 NO. COA14-495
                        NORTH CAROLINA COURT OF APPEALS

                                 Filed: 19 August 2014


STATE OF NORTH CAROLINA

      v.                                        Mecklenburg County
                                                Nos. 12CRS224818-19
TAYSHAWN MONROE NEW,
     Defendant.


      Appeal by defendant from judgment entered 8 November 2013

by Judge        Lisa C. Bell       in Mecklenburg       County Superior     Court.

Heard in the Court of Appeals 11 August 2014.


      Attorney General Roy A. Cooper III, by Assistant Attorney
      General LaShawn S. Piquant, for the State.

      Appellate Defender Staples Hughes, by Assistant Appellate
      Defender Emily H. Davis, for defendant-appellant.


      STROUD, Judge.


      On 8 November 2013, defendant Tayshawn Monroe New was found

guilty     by    a   jury   of    robbery   with    a    dangerous     weapon   and

conspiracy to commit robbery with a dangerous weapon.                   The trial

court      sentenced    defendant      to   a   term    of   59   to   83   months

imprisonment.        Defendant appeals.
                               -2-

    Counsel appointed to represent defendant has been unable to

identify any issue with sufficient merit to support a meaningful

argument for relief on appeal and asks that this Court conduct

its own review of the record for possible prejudicial error.

Counsel has also shown to the satisfaction of this Court that

she has complied with the requirements of Anders v. California,

386 U.S. 738, 18 L.Ed. 2d 493 (1967), and State v. Kinch, 314

N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his

right to file written arguments with this Court and providing

him with the documents necessary for him to do so.

    Defendant has not filed any written arguments on his own

behalf with this Court and a reasonable time in which he could

have done so has passed.     In accordance with Anders, we have

fully examined the record to determine whether any issues of

arguable merit appear therefrom.     We have been unable to find

any possible prejudicial error and conclude that the appeal is

wholly frivolous.

    NO ERROR.

    Judges BRYANT and HUNTER, JR., Robert N. concur.

    Report per Rule 30(e).